                  Case 19-11466-MFW               Doc 465        Filed 08/14/19        Page 1 of 21




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                      )
    In re:                            ) Chapter 11
                                      )
    CENTER CITY HEALTHCARE, LLC d/b/a ) Case No. 19-11466 (KG)
    HAHNEMANN UNIVERSITY HOSPITAL, et )
    al.,1                             ) Jointly Administered
                                      )
                        Debtors.      )
                                      )


                               GLOBAL NOTES AND STATEMENT OF LIMITATIONS,
                                METHODOLOGY, AND DISCLAIMER REGARDING
                                  DEBTORS’ SCHEDULES AND STATEMENTS

        The Schedules of Assets and Liabilities (the “Schedules”) and Statements of Financial
Affairs (the “Statements”) filed by Center City Healthcare, LLC d/b/a Hahnemann University
Hospital and its affiliated debtors and debtors in possession (together, the “Debtors”) in the
United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) were
prepared pursuant to section 521 of title 11 of the United States Code, 11 U.S.C. 101 – 1532 (the
“Bankruptcy Code”) and Federal Rule of Bankruptcy Procedure 1007 by the Debtors’
management, under the supervision of the Debtors’ chief restructuring officer (the “CRO”), and
are unaudited. While the members of management responsible for the preparation of the
Schedules and Statements have made a reasonable effort to ensure that the Schedules and
Statements are accurate and complete based on information known to them at the time of
preparation and after reasonable inquiries, inadvertent errors may exist and/or the subsequent
receipt of information may result in material changes to financial and other data contained in the
Schedules and Statements that may warrant amendment of the same.2 Moreover, because the
Schedules and Statements contain unaudited information that is subject to further review and
potential adjustment, there can be no assurance that these Schedules and Statements are complete
or accurate.

             These Global Notes and Statement of Limitations, Methodology, and Disclaimer

1
       The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
       are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
       Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of PA,
       L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care Center,
       L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast Pediatrics,
       L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C. (5536), TPS IV
       of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is 230 North Broad
       Street, Philadelphia, Pennsylvania 19102.
2
        Since the acquisition of the hospitals in January 2018, there has been significant turnover in the accounting and
        finance function.
                        Case 19-11466-MFW   Doc 465   Filed 08/14/19    Page 2 of 21




Regarding Debtors’ Schedules and Statements (the “Global Notes”) pertain to, are incorporated
by reference in, and comprise an integral part of, the Debtors’ Schedules and Statements. In the
event of any inconsistency between the Global Notes and the Schedules and Statements, the
Global Notes shall control and govern.

       The Schedules and Statements have been signed by an authorized representative of the
Debtors. In reviewing and signing the Schedules and Statements, this representative relied upon
the efforts, statements and representations of the Debtors’ other personnel and professionals.
The representative has not (and could not have) personally verified the accuracy of each such
statement and representation, including, for example, statements and representations concerning
amounts owed to creditors and their addresses.

        1.      Case. On June 30, 2019 or July 1, 2019 (the “Petition Date”), the Debtors filed
voluntary petitions for relief under chapter 11 of the Bankruptcy Code. Unless otherwise
indicated, the information provided is as of the close of business on June 30, 2019.

        2.     Amendments. The Debtors reserve the right to amend the Schedules and
Statements in all respects at any time as may be necessary or appropriate, including, without
limitation, the right to dispute or to assert offsets or defenses to any claim reflected on the
Schedules and Statements as to amount, liability, or classification, or to otherwise subsequently
designate any claim as “disputed,” “contingent,” or “unliquidated.” Any failure to designate a
claim as “contingent,” “unliquidated,” or “disputed” does not constitute an admission by the
Debtors that such claim is not “contingent,” “unliquidated,” or “disputed.”

        3.     Estimates and Assumptions. The preparation of the Schedules and Statements
requires the Debtors to make estimates and assumptions that affect the reported amounts of
assets and liabilities, the disclosures of contingent assets and liabilities on the date of the
Schedules and Statements, and the reported amounts of revenues and expenses during the
reporting period. Actual results could differ from those estimates.

       4.       Unknown Amounts. Some of the scheduled liabilities are unknown and
unliquidated at this time. In such cases, the amounts are listed as “Unknown.” Because certain
scheduled liabilities are unknown and unliquidated, the Schedules and the Statements do not
accurately reflect the aggregate amount of the Debtors’ liabilities.

         5.     Pre-Petition vs. Post-Petition. The Debtors have sought to allocate liabilities
between the pre-petition and post-petition periods based on the information derived from
research and investigation conducted during the preparation of these Schedules and Statements.
As additional information becomes available and further research is conducted, the allocation of
liabilities between pre-petition and post-petition periods may change. The liabilities listed on the
Schedules do not reflect any analysis of claims under section 503(b)(9) of the Bankruptcy Code.
Accordingly, the Debtors reserve all rights to dispute or challenge the validity of any asserted
claims under section 503(b)(9) of the Bankruptcy Code or the characterization of the structure of
any such transaction or any document or instrument related to any creditor’s claim.

      6.     GAAP. Given the difference between the information requested in the Schedules
and Statements, and the financial information utilized under generally accepted accounting

                                                  2
35683554.2 08/13/2019
                        Case 19-11466-MFW   Doc 465   Filed 08/14/19   Page 3 of 21




principles in the United States (“GAAP”), the aggregate asset values and claim amounts set forth
in the Schedules and Statements do not necessarily reflect the amounts that would be set forth in
a balance sheet prepared in accordance with GAAP.

        7.      Asset Values. It would be prohibitively expensive, unduly burdensome,
inefficient, and time-consuming to obtain additional market valuations of the Debtors’ property
interests. Accordingly, to the extent any asset value is listed herein, and unless otherwise noted
therein, net book values rather than current market values of the Debtors’ property interests are
reflected in the applicable Schedule. As applicable, assets that have been fully depreciated or
were expensed for accounting purposes have no net book value. Unless otherwise indicated, all
asset amounts and claim amounts are listed as of June 30, 2019. The Debtors reserve the right to
amend or adjust the value of each asset or liability as set forth herein.

        8.     Setoff or Recoupment Rights. The Debtors have not included on Schedule D
parties that may believe their claims are secured through setoff rights, deposits posted by or on
behalf of the Debtors, or inchoate statutory lien rights. Such counterparties, if any, have been
listed on Schedule F.

        9.     Co-Obligors. No claim set forth on the Schedules and Statements of the Debtors
is intended to acknowledge claims of creditors that are otherwise satisfied or discharged by
another party.

        10.    Causes of Action. The Debtors reserve all of their causes of action. Neither
these Global Notes nor the Schedules and Statements shall be deemed a waiver of any such cause
of action. Likewise, the failure to list a cause of action in question 74 of Schedule B or SOFA
question 7 shall not be deemed a waiver of any such cause of action. Furthermore, nothing
contained in the Schedules and Statements shall constitute a waiver of rights with respect to
these Chapter 11 Cases, equitable subordination, and/or causes of action arising under the
provisions of chapter 5 of the Bankruptcy Code and other relevant nonbankruptcy laws to
recover assets or avoid transfers.

        11.     Insiders. In those circumstances where the Schedules and Statements require
information regarding insiders and/or officers and directors, included therein are the Debtors’
(a) directors and (b) employees that are, or were during the relevant period, officers. The listing
of a party as an insider is not intended to be, nor should it be, construed as a legal
characterization of such party as an insider and does not act as an admission of any fact, claim,
right, or defense, and all such rights, claims, and defenses are hereby expressly reserved.
Further, employees have been included in this disclosure for informational purposes only and
should not be deemed to be “insiders” in terms of control of the Debtors, management
responsibilities or functions, decision-making or corporate authority and/or as otherwise defined
by applicable law, including, without limitation, the federal securities laws, or with respect to
any theories of liability or for any other purpose.

       12.     Intellectual Property. The exclusion of any intellectual property shall not be
construed as an admission that such intellectual property rights have been abandoned,
terminated, assigned, expired by their terms, or otherwise transferred. Conversely, inclusion of


                                                  3
35683554.2 08/13/2019
                        Case 19-11466-MFW        Doc 465      Filed 08/14/19     Page 4 of 21




certain intellectual property shall not be construed to be an admission that such intellectual
property rights have not been abandoned, terminated, assigned, expired by their terms, or
otherwise transferred. The Debtors reserve all rights with respect to the legal status of any and
all such intellectual property rights.

             13.         Fiscal Year. The Debtors’ fiscal year ends on December 31.

             14.         Currency. All amounts are reflected in U.S. dollars.

      15.    Summary of Significant Reporting Policies and Practices. The following
conventions were adopted by the Debtors in preparation of the Schedules and Statements:

                         (a)    Fair Market Value; Book Value. Unless otherwise noted therein, the
                                Schedules and Statements reflect the carrying value of the liabilities as
                                listed in the Debtors’ books and records. Where the current market value
                                of assets is unknown, the Debtors have based their valuation on book
                                values net of depreciation. The Debtors reserve the right to amend or
                                adjust the value of each asset or liability set forth herein.

                         (b)    Inventories. Inventories are valued in the Schedules and Statements at the
                                values indicated on the Debtors’ books and records.

                         (c)    Leased Real and Personal Property. In the ordinary course of their
                                businesses, the Debtors lease real property and various articles of personal
                                property, including, without limitation, certain equipment, from certain
                                third-party lessors. The Debtors believe that all such leases are set forth in
                                the Schedules and Statements. The property subject to the leases is not
                                reflected in the Schedules and Statements as either owned property or
                                assets of the Debtors or property or assets of third-parties within the
                                control of the Debtors. Nothing in the Schedules or Statements is or shall
                                be construed as an admission or determination as to legal status of any
                                lease (including whether to assume and assign or reject such lease or
                                whether it is a true lease or a financing arrangement), and the Debtors
                                reserve all rights with respect to all such issues.

                         (d)    Disputed, Contingent and/or Unliquidated Claims. Schedules D, E, and F
                                permit the Debtors to designate a claim as disputed, contingent, and/or
                                unliquidated. A failure to designate a claim on any of these Schedules and
                                Statements as disputed, contingent, and/or unliquidated does not constitute
                                an admission that such claim is not subject to objection. The Debtors
                                reserve the right to dispute, or assert offsets or defenses to, any claim
                                reflected on these Schedules and Statements as to amount, liability, or
                                status.

                         (e)    Payments Made within 90 Days prior to the Petition Date and Payments to
                                Insiders within One Year of Petition Date.       Payments made in the


                                                          4
35683554.2 08/13/2019
                        Case 19-11466-MFW       Doc 465     Filed 08/14/19     Page 5 of 21




                               ordinary course of the Debtors’ business to employees for salaries, wages,
                               bonuses, commissions, and employee benefits, payroll taxes and sales
                               taxes were omitted from the SOFA question 3. Payments to insiders
                               within one year of the Petition Date, including transfers within 90 days of
                               the Petition Date, are listed in response to SOFA question 4 and, with
                               certain exceptions, are not separately set forth in response to SOFA
                               question 3. In preparing their responses to SOFA question 4, and in the
                               interest of full disclosure, the Debtors used an expansive interpretation of
                               the term “insider”. Inclusion or omission of a creditor as an “insider” on
                               the Debtors’ response to SOFA question 4 is not determinative as to
                               whether creditor is actually an “insider,” as such term is defined in the
                               Bankruptcy Code and the Debtors reserve all of their rights with respect to
                               such characterization. Moreover, payments are listed in response to SOFA
                               questions 3 and 4 without regard as to whether such payments were made
                               on account of antecedent debt, and the Debtors reserve all of their rights
                               with respect to such issue.

                         (f)   Statement of Financial Affairs – Payments to Insiders. Both questions 4
                               and 30 in the SOFAs request information regarding payments to insiders,
                               and all such information is provided in response to question 4. The
                               Debtors reserve all rights with respect to the characterization of payments
                               listed in response to questions 4 and 30.

                         (g)   Statement of Financial Affairs – Suits and Administration Proceedings.
                               Although the Debtors have attempted to list in question 7 all known
                               claimants with pending suits or administrative proceedings, certain actions
                               may have been inadvertently omitted. The Debtors reserve all of their
                               rights with respect to any such claims or causes of action they may have
                               and neither these Global Notes nor the Schedules and Statements shall be
                               deemed a waiver of any such causes of action.

        16.      Schedule D. Although the Debtors may have scheduled claims of various
creditors as secured claims, the Debtors reserve all rights to dispute or challenge the secured
nature of any such creditor’s claim or the recharacterization of the structure of any such
transaction or any document or instrument related to such creditor’s claim except as otherwise
agreed to pursuant to a stipulation or an agreed order or any other order entered by the
Bankruptcy Court. No claim set forth on Schedule D is intended to acknowledge claims of
creditors that are otherwise satisfied or discharged by other entities. The descriptions provided
in Schedule D are intended only as a summary. Reference to the applicable loan agreements and
related documents is necessary for a complete description of the collateral and the nature, extent
and priority of any liens. Nothing in the Global Notes or the Schedules and Statements shall be
deemed a modification or interpretation of the terms of such agreements. The Debtors reserve all
rights to amend Schedule D to the extent that the Debtors determine that any claims associated
with such agreements should be reported on Schedule D. Nothing herein shall be construed as
an admission by the Debtors of the legal rights of a claimant or a waiver of the Debtors’ rights to
recharacterize or reclassify a claim or contract.


                                                        5
35683554.2 08/13/2019
                        Case 19-11466-MFW   Doc 465   Filed 08/14/19    Page 6 of 21




       17.       Schedule E/F. The Debtors’ analysis of potential priority claims is ongoing, and
any amounts listed as priority claims on Schedule E/F remain subject to such analysis.
Amendments will be made to Schedule E/F as necessary. Although reasonable efforts have been
made to identify the date of incurrence of each claim, determining the date upon which each
claim on Schedule E/F was incurred or arose would be unduly burdensome and cost prohibitive,
and therefore, the Debtors do not list a date for each claim on Schedule E/F.

         Schedule E/F may contain potential claims on account of pending litigation involving the
Debtors. Each potential claim associated with any such pending litigation is marked as
contingent, unliquidated and disputed in the Schedules and Statements. Some of the potential
litigation listed on Schedule E/F may be subject to subordination pursuant to section 510 of the
Bankruptcy Code. In addition, workers’ compensation claims that are covered in full under the
Debtors’ insurance policies are not included on Schedule E/F. Any information contained in
Schedule E/F with respect to pending or potential litigation shall not be a binding representation
of the Debtors’ liabilities with respect to any of the potential suits and proceedings included
therein.

       Schedule E/F reflects prepetition amounts owing to counterparties to executory contracts
and unexpired leases. Such prepetition amounts, however, may be paid in connection with the
assumption, or assumption and assignment, of executory contracts and unexpired leases.
Schedule E/F does not include potential rejection damage claims, if any, of the counterparties to
executory contracts and unexpired leases that may be rejected in the future.

        Pursuant to the Final Order (I) Authorizing the Debtors to (A) Pay Certain Prepetition
Wages, Benefits and Other Compensation, and (B) Continue Employee Compensation and
Employee Benefits Programs, and (II) Granting Related Relief [Docket No. 291] (the “Wage
Order”), the Debtors were authorized to pay, and did pay, certain pre-petition claims for
employee wages and other related obligations. As such, while the Debtors have listed such pre-
petition wage and related employee claims in Schedule E/F, the Debtors have marked such
claims as “contingent” and “unliquidated” because they have already been paid in accordance
with the Wage Order.

         19. Schedule G. Although reasonable efforts have been made to ensure the accuracy
of Schedule G, inadvertent errors may have occurred. Certain information, such as the contact
information of the counter-party, may not be included where such information could not be
obtained using reasonable efforts. The Debtors have only scheduled claims and executory
contracts for which the Debtors may be contractually and/or directly liable. Listing a contract or
agreement on Schedule G does not constitute an admission that such contract or agreement was
an executory contract or unexpired lease as of the Petition Date, or that it is valid or enforceable.
The Debtors hereby reserve all rights to dispute or challenge the validity, status or enforceability
of any contracts, agreements or leases set forth on Schedule G, including contracts, agreements
or leases that may have expired or may have been modified, amended, and supplemented from
time to time by various amendments, restatements, waivers, estoppel certificates, letters and
other documents that may not be listed on Schedule G, and to amend or supplement Schedule G
as necessary. Certain of the leases and contracts listed on Schedule G may contain certain
renewal options, guarantees of payment, indemnifications, options to purchase, rights of first

                                                  6
35683554.2 08/13/2019
                        Case 19-11466-MFW   Doc 465   Filed 08/14/19    Page 7 of 21




refusal and other miscellaneous rights. Such rights, powers, duties and obligations are not set
forth separately on Schedule G. The Debtors reserve all rights with respect to such agreements.

        Certain of the contracts and agreements listed on Schedule G may consist of several
parts, including but not limited to, purchase orders, amendments, restatements, waivers, letters
and other documents that may not be listed on Schedule G or that may be listed as a single entry.
In some cases, the same vendor or provider may appear multiple times on Schedule G. This
multiple listing is intended to reflect distinct agreements between the applicable Debtor and such
supplier or provider. The Debtors expressly reserve their rights to challenge whether such
related materials constitute an executory contract, a single contract, or multiple, severable or
separate contracts. Certain of the executory agreements may not have been memorialized in
writing and could be subject to dispute. In addition, the Debtors may have entered into various
other types of agreements in the ordinary course of its business, such as subordination
agreements, supplemental agreements, settlement agreements, amendments/letter agreements,
and confidentiality agreements. Such documents may not be set forth on Schedule G. The
Debtors also reserve all rights to dispute or challenge the characterization of the structure of any
transaction, or any document or instrument related to a creditor’s claim. Further, the Debtors
reserve all rights to later amend the Schedules and Statements to the extent that additional
information regarding the Debtor obligor to an executory contract becomes available.

        Omission of a contract or agreement from Schedule G does not constitute an admission
that such omitted contract or agreement is not an executory contract or unexpired lease. The
Debtors’ rights under the Bankruptcy Code with respect to any such omitted contracts or
agreements are not impaired by the omission. Any and all of the Debtors’ rights, claims, and
causes of action regarding the contracts and agreements listed on Schedule G are reserved and
preserved. Schedule G may be amended at any time to add any omitted contract, agreement or
lease.

        20. Schedule H. The Debtors may not have identified certain guarantees associated with
the Debtors’ executory contracts, unexpired leases, secured financings, debt instruments and
other such agreements. The Debtors reserve all rights to amend the Schedules to the extent that
additional guarantees are identified or such guarantees are discovered to have expired or be
unenforceable.

        Neither the Debtors, their agents, nor their attorneys guarantee or warrant the accuracy,
the completeness, or correctness of the data that is provided herein or in the Schedules and
Statements, and neither are they liable for any loss or injury arising out of, or caused in whole or
in part by, the acts, errors or omissions, whether negligent or otherwise, in procuring, compiling,
collecting, interpreting, reporting, communicating or delivering the information herein. While
every effort has been made to provide accurate and complete information herein, inadvertent
errors or omissions may exist. The Debtors and their agents, attorneys and advisors expressly do
not undertake any obligation to update, modify, revise or re-categorize the information provided
herein, or to notify any third party should the information be updated, modified, revised or re-
categorized. In no event shall the Debtors or their agents, attorneys and advisors be liable to any
third party for any direct, indirect, incidental, consequential or special damages (including, but
not limited to, damages arising from the disallowance of a potential claim against the Debtors or
damages to business reputation, lost business or lost profits), whether foreseeable or not, and

                                                  7
35683554.2 08/13/2019
                        Case 19-11466-MFW   Doc 465   Filed 08/14/19   Page 8 of 21




however caused, even if the Debtors or their agents, attorneys and advisors are advised of the
possibility of such damages.




                                                  8
35683554.2 08/13/2019
                             Case 19-11466-MFW                  Doc 465        Filed 08/14/19           Page 9 of 21



Debtor Name        TPS of PA, L.L.C.
United States Bankruptcy Court for the District of Delaware
Case number (if known):           19-11475



                                                                                                                           Check if this is an
                                                                                                                           amended filing
Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional
pages, write the debtor's name and case number (if known).

Part 1:     Income



1. Gross Revenue from business


  X None



     Identify the beginning and ending dates of the debtor's fiscal year, which may    Sources of Revenue                      Gross Revenue
     be a calendar year                                                                                                        (before deductions and
                                                                                                                               exclusions)




2. Non-business revenue
Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from
lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

  X None



                                                                                       Description of sources of               Gross Revenue
                                                                                       revenue                                 from each
                                                                                                                               (before     source and
                                                                                                                                       deductions
                                                                                                                               exclusions)




Part 2:     List Certain Transfers Made Before Filing for Bankruptcy




     Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                 Page 1
                               Case 19-11466-MFW                    Doc 465           Filed 08/14/19             Page 10 of 21
     In re TPS of PA, L.L.C.                                                                                            Case No. 19-11475


3. Certain payments or transfers to creditors within 90 days before filing this case
List payments of transfers - including expense reimbursements to any creditor, other than regular employee compensation, within 90 days before
filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on
4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)

  X None

          Creditor's name and address            Dates                 Total amount or value              Reasons for payment or transfer
                                                                                                          Check all that apply




4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not
include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general
partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor.
11 U.S.C. § 101(31).

  X None

          Insider's name and address             Dates                 Total amount or value              Reasons for payment or transfer




5. Repossessions, foreclosures, and returns
List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor,
sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

  X None

          Creditor's name and address            Description of the property                              Date           Value of property



6. Setoffs
List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an
account of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the
debtor owed a debt.

  X None



     Creditor's name and address                       Description of the action creditor took            Date action was                     Amount
                                                                                                          taken




Part 3:        Legal Actions or Assignments



     Official Form 207                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 2
                               Case 19-11466-MFW                  Doc 465          Filed 08/14/19            Page 11 of 21
     In re TPS of PA, L.L.C.                                                                                         Case No. 19-11475



7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was
involved in any capacity—within 1 year before filing this case.

  X None



     Case title                              Nature of case                               Court or agency's name and address                 Status of case




8. Assignments and receivership
List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands
of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.

  X None



     Custodian's name and address            Description of the property                  Value




Part 4:      Certain Gifts and Charitable Contributions



9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate
value of gifts to that recipient is less than $1,000


  X None



     Recipient's name and address                    Description of the gifts or contributions         Dates given                         Value




Part 5:      Certain Losses




     Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 3
                               Case 19-11466-MFW                  Doc 465          Filed 08/14/19            Page 12 of 21
     In re TPS of PA, L.L.C.                                                                                         Case No. 19-11475


10. All losses from fire, theft, or other casualty within 1 year before filing this case.


  X None



     Description of the property lost and            Amount of payments received for the loss Date of loss                         Value of property lost
     how the loss occurred                           If you have received payments to cover the
                                                     loss, for example, from insurance, government
                                                     compensation, or tort liability, list the total
                                                     received.
                                                     List unpaid claims on Official Form 106 A/B
                                                     (Schedule A/B: Assets - Real and Personal
                                                     Property).




Part 6:      Certain Payments of Transfers



11. Payments related to bankruptcy
List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the
filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking
bankruptcy relief, or filing a bankruptcy case.

  X None



     Who was paid or who received the                If not money, describe any property               Dates                      Total amount or value
     transfer? Address                               transferred




12. Self-settled trusts of which the debtor is a beneficiary
List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this
case to a self-settled trust or similar device.
Do not include transfers already listed on this statement.

  X None



     Name of trust or device                         Describe any property transferred                 Dates transfers            Total amount or value
                                                                                                       were made




     Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 4
                                 Case 19-11466-MFW                 Doc 465         Filed 08/14/19          Page 13 of 21
       In re TPS of PA, L.L.C.                                                                                     Case No. 19-11475


13. Transfers not already listed on this statement
List any transfers of money or other property - by sale, trade, or any other means - made by the debtor or a person acting on behalf of the debtor
within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial
affairs.
Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

  X None



       Who received transfer? Address.                Description of property transferred or         Date transfer was          Total amount or value
                                                      payments received or debts paid in             made
                                                      exchange.




Part 7:        Previous Locations



14. Previous addresses
List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

  X Does not apply

          Address                                                                                    Dates of occupancy



Part 8:        Health Care Bankruptcies



15. Health Care bankruptcies
Is the debtor primarily engaged in offering services and facilities for:
- diagnosing or treating injury, deformity, or disease, or
- providing any surgical, psychiatric, drug treatment, or obstetric care?
       No Go to Part 9.
       Yes. Fill in the information below.


          Facility name and address                  Nature of the business operation, including type of services the           If debtor provides meals
                                                     debtor provides                                                            and housing, number of
                                                                                                                                 patients in debtor's care
15.1      TPS of PA, L.L.C.                          Physician's Group                                                              NA
          230 North Broad Street, Philadelphia, PA
          19102

                                                     Location where patient records are maintained                                 How are records kept?
                                                     Tenet Health - Electronic                                                        Electronically
                                                     Iron Mountain - Older, Physical                                                   Paper


Part 9:        Personally Identifiable Information




       Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                  Page 5
                                 Case 19-11466-MFW                 Doc 465          Filed 08/14/19           Page 14 of 21
    In re TPS of PA, L.L.C.                                                                                          Case No. 19-11475


16. Does the debtor collect and retain personally identifiable information of customers?

     No
     Yes. State the nature of the information collected and retained.    Patient health information


     Does the debtor have a privacy policy about that information?
           No
           Yes.




17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other
pension or profit-sharing plan made available by the debtor as an employee benefit?

     No Go to Part 10.
     Yes. Does the debtor serve as plan administrator?


           No. Go to Part 10.
           Yes. Fill in below:
           Name of plan                                                                            Employer identification number of plan
                                                                                                   EIN:
           Has the plan been terminated?
              No
                  Yes


Part 10:        Certain Financial Accounts, Safe Deposit Boxes, and Storage Units



18. Closed financial accounts
Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed,
sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage
houses, cooperatives, associations, and other financial institutions.

  X None



     Financial institution name and              Last 4 digits of account       Type of account       Date account was closed,         Last balance before
     address                                     number                                               sold, moved, or                   closing or transfer
                                                                                                      transferred
                                                                                    Checking
                                                                                    Savings
                                                                                    Money Market
                                                                                    Brokerage
                                                                                    Other




     Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 6
                              Case 19-11466-MFW                     Doc 465           Filed 08/14/19            Page 15 of 21
    In re TPS of PA, L.L.C.                                                                                             Case No. 19-11475


19. Safe deposit boxes
List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
case.

  X None



     Depository institution name and          Names of anyone with access to it.             Description of contents                              Does debtor
     address                                  Address                                                                                             still have it?
                                                                                                                                                       No

                                                                                                                                                       Yes




20. Off-premises storage
List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
which the debtor does business.

     None



     Facility name and address                Names of anyone with access to it.             Description of contents                              Does debtor
                                              Address                                                                                             still have it?
20.1 Iron Mountain Information                                                               Records                                                   No
     Management, LLC
     1101 Enterprise Drive                                                                                                                             Yes
     Royersford, PA 19468




     Facility name and address                Names of anyone with access to it.             Description of contents                              Does debtor
                                              Address                                                                                             still have it?
20.2 Warehouse on Erie Ave                    Robert Prendergast                             Misc. Equipment                                           No

                                                                                                                                                       Yes




Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own




     Official Form 207                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 7
                              Case 19-11466-MFW                    Doc 465          Filed 08/14/19             Page 16 of 21
    In re TPS of PA, L.L.C.                                                                                            Case No. 19-11475


21. Property held for another
List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust.
Do not list leased or rented property.

  X None



     Owner's name and address                Location of the property                      Description of the property                             Value




Part 12:     Details About Environmental Information

For the purpose of Part 12, the following definitions apply:
 - Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
medium affected (air, land, water, or any other medium)
 - Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly owned,
operated, or utilized.
 - Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a similarly
harmful substance.


22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and
orders.

     No
     Yes. Provide details below.


     Case title                              Court or agency name and address              Nature of the case                                  Status of case
                                                                                                                                                    Pending
                                                                                                                                                    On appeal
    Case number                                                                                                                                     Concluded




23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
environmental law?

     No
     Yes. Provide details below.


     Site name and address                   Governmental unit name and                    Environmental law, if known                         Date of notice
                                             address




     Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                        Page 8
                              Case 19-11466-MFW                  Doc 465          Filed 08/14/19           Page 17 of 21
    In re TPS of PA, L.L.C.                                                                                        Case No. 19-11475


24. Has the debtor notified any governmental unit of any release of hazardous material?

     No
     Yes. Provide details below.


     Site name and address                  Governmental unit name and                  Environmental law, if known                        Date of notice
                                            address




Part 13:    Details About the Debtor's Business or Connections to Any Business



25. Other businesses in which the debtor has or has had an interest
List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
Include this information even if already listed in the Schedules.

  X None

       Business name and address               Describe the nature of                                Employer identification
                                               the business                                          number. Dates business
                                                                                                     existed




26. Books, records, and financial statements
26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.


     None

       Name and address                                                                              Dates of service
26a.1 Ernst & Young                                                                                  2018 Audit
      2005 Market St
      Philadelphia, PA 19103


26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a
financial statement within 2 years before filing this case.


     None

       Name and address                                                                              Dates of service
26b.1 Ernst & Young                                                                                  2018 Audit (in
      2005 Market St                                                                                 progress)
      Philadelphia, PA 19103

26b.2 BDO                                                                                            Joel Freedman
      1801 Market St, Suite                                                                          2018 Taxes
      1700
      Philadelphia, PA 19103




     Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 9
                              Case 19-11466-MFW              Doc 465        Filed 08/14/19          Page 18 of 21
    In re TPS of PA, L.L.C.                                                                                  Case No. 19-11475


26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.


     None

      Name and address                                                                        If any books of account
                                                                                              and records are
                                                                                              unavailable, explain why
26c.1 Ernst & Young
      2005 Market St
      Philadelphia, PA 19103

26c.2 EisnerAmper
      111 S Wood Ave
      Iselin, NJ 08830

26c.3 Saul Ewing
      1500 Market St
      Philadelphia, PA 19102

26c.4 Dixon Hughes
      3175 Sedona Ct, #A
      Ontario, CA 91764

26c.5 SSG Capital Advisors
      300 Barr Harbor Dr
      Conshohocken, PA 19428

26c.6 Ensemble
      13620 Reese Blvd, Suite
      200
      Huntersville, NC 28078

26c.7 Conifer
      1596 Whitehall Rd
      Annapolis, MD 21409

26c.8 MidCap Financial
      7255 Woodmont Ave,
      #200
      Bethesda, MD 20814

26c.9 American Academic
      Health System
      230 N Broad St
      Philadelphia, PA 19102

26c.10 Gebbs Healthcare
       Solutions
       560 Sylvan Ave, # 58
       Englewood Cliffs, NJ
       07632

26c.11 NextGen RCM
       1208, 795 Horsham Rd
       Horsham, PA 19044

26c.12 Tenet Healthsystem
       Medical Inc
       Attn: Michael Maloney
       1445 Ross Ave, Ste 1400
       Dallas, TX 75202




     Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy               Page 10
                              Case 19-11466-MFW               Doc 465        Filed 08/14/19          Page 19 of 21
    In re TPS of PA, L.L.C.                                                                                   Case No. 19-11475


26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a
financial statement within 2 years before filing this case.


     None

      Name and address
26d.1 Ernst & Young
      2005 Market St
      Philadelphia, PA 19103

26d.2 EisnerAmper
      111 S Wood Ave
      Iselin, NJ 08830

26d.3 Saul Ewing
      1500 Market St
      Philadelphia, PA 19102

26d.4 Dixon Hughes
      3175 Sedona Ct, #A
      Ontario, CA 91764

26d.5 SSG Capital Advisors
      300 Barr Harbor Dr
      Conshohocken, PA 19428

26d.6 Ensemble
      13620 Reese Blvd, Ste
      200
      Huntersville, NC 28078

26d.7 Conifer
      1596 Whitehall Rd
      Annapolis, MD 21409

26d.8 MidCap Financial
      7255 Woodmont Ave,
      #200
      Bethesda, MD 20814

26d.9 American Academic
      Health System
      230 N Broad St
      Philadelphia, PA 19102

26d.10 Gebbs Healthcare
       Solutions
       560 Sylvan Ave, # 58
       Englewood Cliffs, NJ
       07632

26d.11 NextGen RCM
       1208, 795 Horsham Rd
       Horsham, PA 19044

26d.12 CreditSuisse
       300 Conshohocken State
       Rd
       Conshohocken, PA 19428

26d.13 Tenet Healthcare
       Corporation
       1445 Ross Ave
       Dallas, TX 75202




     Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                Page 11
                                 Case 19-11466-MFW                   Doc 465       Filed 08/14/19             Page 20 of 21
       In re TPS of PA, L.L.C.                                                                                       Case No. 19-11475

26d.14 Harrison Street Real
       Estate
       444 W Lake Street, Ste
       2100
       Chicago, IL 60606


27. Inventories
Have any inventories of the debtor’s property been taken within 2 years before filing this case?
       No
       Yes. Give the details about the two most recent inventories


       Name of the person who supervised                                                               Date of inventory       The dollar amount and basis
       the taking of the inventory                                                                                             (cost, market, or other basis)
                                                                                                                                      of each inventory


         Name and address of the person who has possession of inventory records




28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other
people in control of the debtor at the time of the filing of this case.




         Name                         Address                         Position and nature of           % of interest, if any
                                                                      any interest
28.1     Philadelphia Academic        1500 Market Street Suite        Owner/Controlling                100%
         Medical Associates, LLC      2400, West Tower                Shareholder
                                      Philadelphia, PA 19102

28.2     Joel Freedman                222 N. Pacific Coast            President
                                      Highway, Suite 900
                                      El Segundo, CA 90245


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members
in control of the debtor, or shareholders in control of the debtor who no longer hold these positions?

       No
       Yes. Identify below.
         Name                         Address                         Position and nature of           Period during which
                                                                      any interest                     position or interest was held
29.1     Stella Freedman              222 N. Pacific Coast            Secretary/Treasurer              1/11/2018 - 3/20/2019
                                      Highway, Suite 900, El
                                      Segundo, CA 90245


30. Payments, distributions, or withdrawals credited or given to insiders
Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
bonuses, loans, credits on loans, stock redemptions, and options exercised?
       No
       Yes. Identify below.


       Name and address of recipient                 Amount of money or description and                Dates                    Reason for providing this
                                                     value of property                                                                   value


         Relationship to debtor




       Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 12
                                   Case 19-11466-MFW                    Doc 465         Filed 08/14/19         Page 21 of 21
       In re TPS of PA, L.L.C.                                                                                         Case No. 19-11475


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

       No
       Yes. Identify below.
         Name of the parent corporation                                     Employer identification number of the
                                                                            parent corporation
31.1     MBNF Investments


32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

       No
       Yes. Identify below.
         Name of the pension fund                                           Employer identification number of the
                                                                            pension fund




Part 14:       Signature and Declaration

  WARNING       Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
  connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years or both.
  18 U.S.C. §§ 152, 1341, 1519, and 3571.

  I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information
  is true and correct.

  I declare under penalty of perjury that the foregoing is true and correct.

  Executed on.          8/13/2019
                        MM / DD / YYYY


                                                                                Printed name   Allen Wilen
  Signature of individual signing on behalf of the debtor

  Position or relationship to the debtor      Chief Restructuring Officer

  Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
        No

        Yes




       Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy              Page 13
